Bleckley, Justice,
concurring.
I concur in the judgment, not on the idea that the plaintiff’s amendment to the declaration is not sufficiently certain and- definite (there being no demurrer for want of cer*104tainty), but for the sole reason that the plaintiff failed to prove the matter of the amendment. ITis own witness testified that the car was properly constructed. If the particular car had a hidden vice not common to cars of its class, and if the supervisor knew of such hidden vice, the plaintiff was entitled to notice of it; but if the car would run off at frogs merely because it was a light car with short flanges, and if crank-cars properly constructed are constructed in that way, and therefore would be as liable as this particular one to jump the track at frogs, I think the plaintiff took the risk, and that he cannot recover.